UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-4194


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

GARY ALLEN KIRKPATRICK,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City. Lacy H. Thornburg,
District Judge. (2:03-cr-00017-LHT-1)


Submitted:   April 9, 2010                   Decided:    April 20, 2010


Before MOTZ and    KING,     Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, Ross H. Richardson,
FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC., Charlotte,
North Carolina, for Appellant.    Edward R. Ryan, Acting United
States Attorney, Don D. Gast, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Gary   Allen    Kirkpatrick        appeals    the   district   court’s

judgment revoking his supervised release and sentencing him to

twenty-four months in prison.              On appeal, Kirkpatrick contends

that his sentence is plainly unreasonable.                We affirm.

           We will affirm a sentence imposed after revocation of

supervised    release   if    it   is    within    the    prescribed    statutory

range and not plainly unreasonable.                 United States v. Crudup,

461 F.3d 433, 439-40 (4th Cir. 2006).               We first consider whether

the sentence is procedurally or substantively unreasonable.                   Id.

at 438.      In this initial inquiry, we take a more deferential

posture concerning issues of fact and the exercise of discretion

than   reasonableness     review     for     guidelines    sentences.      United

States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007).                     Only if

we find the sentence procedurally or substantively unreasonable

must we decide whether it is “plainly” so.                Id. at 657.

           While a district court must consider the Chapter Seven

policy    statements    and    the      statutory    factors     applicable    to

revocation sentences under 18 U.S.C. §§ 3553(a), 3583(e) (2006),

the court need not robotically tick through every subsection,

and ultimately, the court has broad discretion to revoke the

previous sentence and impose a term of imprisonment up to the

statutory maximum.        Id. at 656-57.          Moreover, while a district

court must provide a statement of reasons for the sentence, the

                                         2
court   need     not    be     as    detailed        or    specific    when       imposing      a

revocation sentence as when imposing a post-conviction sentence.

United States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).

              On appeal, Kirkpatrick does not challenge the district

court’s findings that he willfully violated the terms of his

supervised release in the manner set forth in the revocation

petition, lied at the revocation hearing about the violations,

and refused to cooperate with custodial authorities; nor does he

challenge the revocation of his supervised release.                                Rather, he

contends that in imposing the statutory maximum 24-month prison

term, the district court failed to carefully consider and weigh

the required factors under 18 U.S.C. §§ 3553(a), 3583 (2006) in

accordance with our decision in Crudup.                       We disagree.

              The district court explained its decision to reject

the Chapter Seven policy statement range and impose a 24-month

sentence    was    based     on      Kirkpatrick’s          perjury    in    court       at   the

hearing    and    his   past        behavior        as    indicated   in     the       violation

report and the testimony of the supervising probation officer.

Kirkpatrick not only violated the conditions of his supervised

release    by     possessing         a    knife      and    lying     about       it     to   the

probation officer, but he also threatened three people with the

knife   and     then    lied    to       the   district      court.         He    furthermore

refused    to     cooperate         with       custodial      authorities          and    other

individuals assigned to supervise or assist him.                                 The district

                                                3
court’s explanation indicated its consideration of the nature

and   circumstances    of   Kirkpatrick’s        offense,    his     history   and

characteristics,      and   the   need     for    the     sentence    to    afford

adequate deterrence to criminal conduct.                Thus, we conclude that

the sentence is procedurally and substantively reasonable.

           We therefore affirm the district court’s judgment.                   We

dispense   with    oral     argument     because    the     facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                       4